Continuing Abatement Order filed July 2, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00312-CR
                                    ____________

                     ALLEN EDWARD LOPEZ, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1394962

                   CONTINUING ABATEMENT ORDER

      On December 16, 2014, this court issued an order abating this appeal for
findings of fact regarding the consideration of certain exhibits in denying
appellant’s motion to suppress. On June 12, 2015, the reporter’s record of the trial
court’s hearing and the exhibits were filed in this court.

      As of this date, the supplemental clerk’s record containing the trial court’s
findings of fact has not been filed. Accordingly, the trial court is requested to
reduce to writing its findings of fact and have a supplemental clerk’s record
containing those findings filed with the clerk of this court within thirty days of the
date of this order.



                                      PER CURIAM